DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of invention(s) in the reply filed on 10/7/21 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 8 & 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seifert (3,851,604).
Seifert (3,851,604) disclose(s):
Agricultural implement 11;
Frame 12;
Wheels 13;
Metering section, straddling 27, figure(s) 1;
Metering banks, left & right 31 of figure(s) 1;
Support element, 27, Figure(s) 2;
tubular sleeve 45;
tubular sleeve first end, figure(s) 3, left side or side coming out of the plane of the paper;
tubular sleeve second end, figure(s) 3, right side or side going into of the plane of the paper;
tubular sleeve first opening 47;
tubular sleeve second opening 49;
sleeve cavity, annular space between 42 & 49, best seen figure(s) 4;
End cap comprising a plate 52;
Meter assembly 31;
Meter wheel 37;
Meter housing 56;
Particulate material, abstract; 
Applicator 25 & 35;
Shaft 27;
Longitudinal axis, co-linear to 27, see figure(s) 3;
end cap plate protrusion 33.  
	Seifert (3,851,604) depicts only one wheel.  It is inherent to the function of the implement that Seifert (3,851,604) requires at least two constituting a plurality.  
	Note that Seifert (3,851,604) disclose(s) tubular sleeve openings that are opposing, just not diametrically.  Please see figure(s) 4, #5 sectional line(s).  
	Also, Seifert (3,851,604) disclose(s) a locking element: the first opening of the tubular sleeve forms a slot in that the flared edges taper inward coming into mating engagement with the end cap at 33; best seen in figure(s) 3, straddling 47.  This locking element inhibits rotation of the sleeve relative to the housing, as required in claim(s) 1, & the metering assembly, as required in claim(s)13.  

	With regard to claim(s) 4, Seifert (3,851,604) disclose(s) a sleeve locking element comprising a slot as described above.  
	With regard to claim(s) 5, Seifert (3,851,604) disclose(s) an elliptical cross-section protrusion; and therefore forming a curve.  Further, the opening of the tubular sleeve forms a slot in that the flared edges taper inward; best seen in figure(s) 3, straddling 47.  
	With regard to claim(s) 8, Seifert (3,851,604) disclose(s) third & fourth opposing openings in at each end of the sleeve.  Please see figure(s) 5.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 4-5, 7-9 & 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seifert (3,851,604) in view of Pralle (4,864,878).
	With regard to claim(s) 7 & 9, Seifert (3,851,604) appears prima facie`, to disclose(s) a sleeve less than 5 inches.  However, as the applicant has failed to show criticality or unexpected results, the lengths recited in these claim(s) are taken as a matter of design choice.  
	It would have been obvious to modify Seifert (3,851,604) to provide/substitute various sleeve lengths in order to either increase efficiency or accommodate practical considerations as taught by Pralle (4,864,878).  
	Conclusion
Claims 3, 6 & 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A DILLON JR whose telephone number is (571)272-6913.  The examiner can normally be reached on Monday-Thursday; 8AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on ((571) 272-78057805.  The fax phone 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)308-1134.
/JOSEPH A DILLON JR/Primary Examiner, Art Unit 3653